Citation Nr: 1201053	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  10-13 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability evaluation based upon individual umemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981 and from May 1981 to November 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part denied entitlement to TDIU.

The Veteran testified before the undersigned at a July 2011 Video Conference hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case the Veteran has satisfied each of these requirements.  There have been consistent reports that the Veteran is unemployed, and the Veteran contends that his unemployment is attributable to his service-connected back disability, right and left knee disabilities, and depression.  He claims that he stopped working in 1998, and that although he has sought employment since that time, he has never been able to maintain it because of his service-connected disabilities.  

During VA examination in February 2007, the Veteran reported that he had been unemployed since 1998, and that he had not sought employment since that time due to pain.  During an April 2009 VA examination, he reported that he was retired and not able to work due to back problems.  In his March 2009 Application for Increased Compensation Based on Unemployability, the Veteran reported that he quit working in February 1998, due to disabilities of his back and knees, and depression.  In his March 2009 VA Form 21-4192, he reported that he stopped working because of back problems in February 1998.  During a February 2010 VA examination of the joints, spine and peripheral nerves, the Veteran reported that he had been retired since 1998.  

A letter from the owner of Tony's Auto Repair, submitted in August 2009, indicates that the Veteran was hired in January 2008, and fired in February 2009, due to constant complaints of back and knee pains.

During a February 2010 mental health examination, the Veteran reported that he was unemployed and that because of financial problems; he had applied, unsuccessfully, for jobs at fast food restaurants, and as a laundry operator.  He reported that he believed he had not been hired due to his age, disabilities and his criminal record.  The examiner opined that the Veteran's dysthymic disorder mildly impaired his ability to obtain and retain employment.

In a February 2011 statement, GM, MD opined that the Veteran's right lower extremity radiculopathy, lumbar spine degenerative disc disease, left knee disability, and depression prevented him from working full time doing manual labor that required standing or weight-bearing tasks, however, he also opined that the Veteran should be able to do sedentary-type work, that required minimal ambulation.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The February 2007 and April 2009 VA examiners recorded the Veteran's reports, but did not provide an opinion as to whether his service-connected disabilities precluded gainful employment.  Furthermore, although the February 2011 private physician opined that the Veteran was still able to do sedentary-type employment, the physician did not discuss the impact of his record recently service-connected right knee disability (degenerative arthritis right knee joint) on his ability to work.  There is no opinion of record that discusses the impact of all of the Veteran's service-connected disabilities on his ability to work.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether his service connected disabilities together preclude him from obtaining or maintaining gainful employment for which he would otherwise be qualified with consideration of his education and occupational experience.  The Veteran's claims file should be made available and the examination report should indicate that the claims file was reviewed by the examiner.  

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected disabilities are sufficient in combination to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  The rationale for this opinion should be provided.  

The Veteran is currently service-connected for dysthymic disorder, pseudofolliculitis barbae and folliculitis, left knee chondromalacia, lumbosacral degenerative disc disease and degenerative joint disease, degenerative joint disease of the left shoulder, radiculopathy of the right lower extremity, and degenerative arthritis or the right knee.  

The Veteran has reported four years of college education and his most significant recent occupational experience from 1992 to 1998 as a deliveryman requiring substantial bending and lifting.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


